Citation Nr: 9911519	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-37 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  He died on August [redacted], 1995.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
August 1995 due to carcinoma of the pancreas.  No other 
causes were listed on the death certificate.

2.  At the time of the veteran's death, service connection 
had not been established for any disabilities, nor had a 
claim for service connection been submitted.

3.  There is no competent medical evidence of record linking 
the veteran's carcinoma of the pancreas, first noted many 
years after service, to the veteran's period of active duty, 
including exposure to herbicides.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well- grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.312, 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from September 1967 to 1970.  His active 
service included service in Vietnam.  At the time of his 
death service connection was not in affect for any 
disabilities nor had a claim for service connection been 
submitted.  

A computerized tomography (CT) scan dated in October 1994 
from the Heartland Center Health System noted the presence of 
small mediastinal lymph nodes, borderline in abnormal size.  
An X-ray report dated that month contained an impression of 
probable liver metastases with a large clump of lymph nodes 
adjacent to, but not in the liver.  A CT scan of the abdomen 
revealed a mass that probably represented enlarged lymph 
nodes in the retroperitoneal space and one small area in the 
liver.  A biopsy was recommended by the radiologist.  

The veteran was hospitalized at the Heartland Hospital in 
November 1994.  A sonogram and CT scan revealed 
retroperitoneal adenopathy most likely consistent with 
lymphoma.  Thereafter, an exploratory laparotomy was 
performed.  The pathology report revealed metastatic 
moderately differentiated adenocarcinoma in the celiac lymph 
nodes, the liver and the pancreas.  Extensive necrosis of 
infiltrating fibroadipose tissues was also found in the 
pancreas.  

A consultation report dated in November 1994 from Bonnie 
Goins, M.D., opined that radiation therapy could be only 
palliative in the veteran's case.  In February 1995 she wrote 
that the veteran had completed his radiation therapy.

Robert T. Weigand, M.D., stated in November 1994 that the 
veteran's disease extended outside the pancreatic area and 
that chemotherapy and radiation therapy wold not control any 
systemic metastases and that the treatment options for 
carcinoma of the pancreas were suboptimal.  A January 1995 
treatment note states that the veteran's carcinoma of the 
pancreas was unresectable and that there was hepatic 
metastases.  He was in hospice care and undergoing 
chemotherapy. 

The veteran died on August [redacted], 1995.  The death 
certificate listed the cause of death as carcinoma of the 
pancreas.  No contributing causes were noted.  

A letter dated in March 1996 from the Agent Orange Veteran 
Payment Program states that the veteran was entitled to an 
eligibility payment of $256 under the program. 

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1997).

Initially, a person who submits a claim for benefits shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The United States 
Court of Veterans Appeals (Court) has set forth the 
parameters of what constitutes a well-grounded claim.

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Although the claim need 
not be conclusive, it must be accompanied by evidence.  The 
VA benefits system requires more than just an allegation; a 
claimant must submit supporting evidence.  Furthermore, the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

More recently, the Court has emphasized that, in order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability in the form of a 
medical diagnosis, of incurrence or aggravation of disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between in-service injury or disease and current 
disability in the form of medical evidence.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Therefore, if a veteran has a 
current disability but there is no competent evidence linking 
this disability to service, the claim is not well grounded.  
Id.  In addition, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet.App. 223, 225 (1992).

Furthermore, although VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his claim 
when his claim is not well grounded, the VA may be obligated 
to advise a claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the claimant of the evidence which must be 
submitted with a claim for VA benefits.  Robinette v. Brown, 
8 Vet.App. 69 (1995).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (citing Murphy, at 81) (1993).  However, more is 
required to establish service connection than proof of a 
disease or injury in service; there must be cognizable 
evidence showing (1) that the veteran has a current 
disability and (2) that his current disability is causally 
linked to his disease or injury that was incurred in service.  
See Watson v. Brown, 4 Vet. App. 309 (1993).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcoma that shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam.  (38 C.F.R. 
§ 3.307, 3.309).

The appellant asserts that the veteran's death was due to 
Agent Orange exposure during his service in Vietnam.  
However, she has submitted no medical evidence to  
substantiate her claim.  Furthermore, the record is negative 
for medical evidence or a medical opinion that the veteran's 
carcinoma of the pancreas was due to exposure to Agent 
Orange.  The cause of the veteran's death was not one of the 
diseases associated with exposure to Agent Orange.  

The appellant has argued that the veteran's death is related 
to service.  It is clear that he died from carcinoma of the 
pancreas.  However, there is no competent medical evidence 
which suggests that there is any etiological relationship 
between this disorder and any event in service or to a 
service-connected disability.  The evidence in support of the 
appellant's assertion that the veteran's death is linked to 
service consists solely of her statement.  As a lay person, 
the appellant lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
She has not submitted any competent evidence linking the 
veteran's carcinoma of the pancreas, which was first shown to 
be present decades following service, to his period of 
service.  

The Board has considered the award of a payment under the 
Agent Orange Veteran Payment Program.  However, the award 
letter is negative for evidence that the criteria for payment 
under the program are the same as those used by the VA.  
Consequently, in the absence of competent evidence of medical 
causation, the claim is not well grounded, and must be 
denied.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to present well-grounded 
claims for entitlement to service connection for service 
connection for the cause of the veteran's death.  See 
Robinette v. Brown, 8 Vet.App. 69, at 77-78 (1995).  
Essentially, the appellant needs medical evidence of a causal 
link between the veteran's carcinoma of the pancreas and his 
period of active service.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals





